Citation Nr: 0110119	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-06 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Dissatisfaction with the initial rating assigned following 
the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that established service connection for PTSD and 
assigned a 10 percent evaluation effective December 5, 1988, 
the date the veteran submitted an application to reopen a 
previously denied claim of entitlement to service connection 
for this disorder.  In a January 1999 action (and during the 
course of this appeal), the RO increased this evaluation to 
50 percent effective February 10, 1997.

In a June 2000 decision, the Board denied this claim, and 
thereafter, the veteran appealed this matter to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).

In October 2000, while the case was pending, the veteran's 
attorney and VA's Office of General Counsel filed a joint 
motion (Motion) requesting that the Court vacate the Board's 
June 2000 decision, and requested that the case be remanded 
to the Board for further development and readjudication in 
accordance with the Motion.  

In late October 2000, the Court granted the Motion, vacated 
the Board's June 2000 decision and remanded the case to the 
Board.  


As noted by the Board on previous occasions, in November 
1997, the veteran submitted a claim of entitlement to service 
connection for a dental disability, and in an April 2000 
statement received from the veteran's representative, a claim 
for a total rating for compensation purposes based on 
individual unemployability was raised.  These claims are 
again referred to the RO for appropriate action.



REMAND

As noted above, the Court has vacated the Board's June 2000 
decision and has remanded the case to the Board for 
compliance with directives that were specified by the Court 
(as reflected in the Motion).  

In the Motion, the parties requested that the Board obtain a 
psychiatric examination and provide further, more adequate 
explanations regarding certain conclusions reached.   

The Board notes that subsequent to this Court order, Congress 
amended 38 U.S.C.A. § 5107 (and amended or added other 
relevant provisions) to reflect that VA has a duty to assist 
a claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

In light of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should contact the veteran and 
his attorney and request that they submit 
all evidence in the veteran's possession 
that is relevant to his claim of 
entitlement to a higher initial 
evaluation for service-connected PTSD.

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
this claim, particularly those held by VA 
and any other government entity(ies).  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  After associating with the claims 
file all records received pursuant to the 
development requested in paragraphs 1 and 
2, above, the RO should have the veteran 
scheduled for a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
PTSD.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies (to include psychological 
testing) should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.  The examiner should 
provide an assessment as to the extent to 
which PTSD alone impairs the veteran's 
ability to obtain and/or retain 
employment.  The examiner must set forth 
all relevant findings, along with the 
rationale underlying each conclusion 
drawn and opinion expressed. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6.  After completion of all requested 
development, and after undertaking any 
further development deemed warranted by 
the record, the RO should consider 
whether a higher evaluation for PTSD is 
warranted at any stage since the 
effective date of the grant of service 
connection.  This claim should be 
adjudicated in light of all pertinent 
evidence (to include all that associated 
with the record since the last 
Supplemental Statement of the Case), and 
legal authority.  The RO should provide 
full reasons and bases for its 
determinations, and address all matter 
raised in this REMAND.

7.  Thereafter, the veteran and his 
attorney must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




